The case is stated fully in our original opinion. The complaint on rehearing is that the court erroneously found as a fact that Minnie Ada Peyton, a feme *Page 456 
sole, had not accepted the succession of her mother Sarah Griffen Holmes, widow of George B. Holmes.
It may be true that Minnie Ada Peyton might have, by her extrajudicial acts in connection with the property thereof,accepted the succession of her deceased mother, were she in fact, as she claims to be, the legitimate daughter of her mother. But our conclusion is that the evidence does not support her claim that she is a legitimate daughter of the deceased. And, if she be only an illegitimate daughter, then she had no right toaccept her mother's succession except by being formally
recognized and put in possession thereof by order of court and in the manner pointed out by law. R.C.C. 925, 926, 949; Succession of Allen, 44 La. Ann. 801, 11 So. 42; Succession of Barber, 52 La. Ann. 960, 27 So. 363.
As to the evidence of her alleged legitimacy, we give it in full below. It does not even raise a presumption in favor thereof, for she is unmarried, and her maiden name corresponds neither with the name of her alleged father, nor with the married name of her mother. Cf. R.C.C. 195. Thus:
Direct examination:
  "Q. Miss Peyton, are you the daughter of Sarah Griffen, who was the wife of _____ [Question not finished.]
  "A. I am the daughter of Sarah Bradford Holmes. * * *
  "Q. Were you a legitimate daughter of the lady?
  "A. Yes.
  "Q. What was your father's name?
  "A. D.A. Bradford.
  "Q. He was married to your mother?
  "A. In Woodville, Miss."
Cross-examination:
  "Q. How old are you?
  "A. Thirty-five.
  "Q. When was your father married to your mother?
"A. I am unable to tell you, because my father died when I was eighteen months old.
  "Q. Then you have no knowledge of his marriage?
"A. Well, I suppose I could find that out. I personally; no. *Page 457 
"Q. Of your own personal knowledge, you have no knowledge whatsoever of his marriage?
  "A. No; but I know she was married.
"Q. But I say you have no knowledge of the marriage between them? You say you were eighteen months old when he died?
  "A. Yes, sir.
  "Q. Have you a marriage certificate?
  "A. Have I one of hers?
  "Q. Yes?
  "A. No; but I could get it.
"Q. It isn't a question of what you could get. It is a question of what you have. Where was he married?
  "A. Woodville, Miss.
  "Q. How long is it since you have been at Woodville?
"A. I haven't been to Woodville since I came away from there. I was about two years there.
  "Q. You were about two years old when you left?
  "A. I suppose so.
"Q. You have no knowledge whatever, then, of your father and mother's marriage, no personal knowledge, have you?
  "A. No.
  "Q. None whatever?
  "A. None."
                             Decree.
Our former decree is therefore now reinstated and made the final decree of the court.
O'NIELL, C.J., dissents.